EXHIBIT 10.2


REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
("Amendment") is made and entered into the 27th day of October, 2017, by and
between STEADFAST ASSET HOLDINGS, INC., a California corporation ("Purchaser"),
and WILKINSON CGR LAWRENCEVILLE, LLC, a Georgia limited liability company
("Seller").
W I T N E S S E T H:
WHEREAS, Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated October 23, 2017 (as hereby amended, the "Agreement"), with
respect to that certain tract or parcel of land and the improvements located
thereon located in Lawrenceville, Gwinnett County, Georgia, as more particularly
described in the Agreement; and
WHEREAS, pursuant to a letter dated October 27, 2017 to Seller from Morris,
Manning and Martin, LLP (on behalf of Purchaser), Purchaser terminated the
Agreement; and
WHEREAS, Purchaser and Seller desire to reinstate the Agreement and modify and
amend the Agreement in certain respects.
NOW, THEREFORE, for and in consideration of the mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Purchaser and Seller hereby agree as follows:
1.Defined Terms. All terms used in this Amendment with an initial capital letter
which are not otherwise defined herein shall have the meanings given to such
terms in the Agreement.
2.Reinstatement. Seller and Purchaser acknowledge and agree that the Agreement
is hereby reinstated as of the Effective Date hereof and shall be in full force
and effect, except as modified in this Amendment.
3.Purchase Price Reduction. Notwithstanding anything to the contrary in the
Agreement, Seller and Purchaser acknowledge and agree that the Purchase Price is
hereby reduced by Twenty-Five Thousand and No/100 Dollars ($25,000.00).
Accordingly, Seller and Purchaser acknowledge and agree that the term "Purchase
Price" is hereby amended to mean Thirty-Five Million Two Hundred Seventy-Five
Thousand and No/100 Dollars ($35,275,000.00).


4.Earnest Money.
(a)    Purchaser hereby acknowledges and agrees that, upon the execution of this
Amendment, the Non-Refundable Deposit shall be non-refundable to Purchaser in
accordance with Section 2.2(a) of the Agreement, unless Purchaser terminates the
Agreement pursuant to Sections 3.5(d), 5.1, 6.2, 8.1, 9.2, 9.6 or 13 of the
same, in which case such sections shall govern the refund of the Earnest Money.


 
 
11228617 v3

--------------------------------------------------------------------------------




(b)    The second (2nd) sentence of Section 2.2(a) of the Agreement is hereby
modified to provide that if Purchaser does not terminate the Agreement prior to
the expiration of the Inspection Period by delivering a Termination Notice,
Purchaser shall deposit the Additional Deposit with Escrow Agent within one (1)
business day after the expiration of the Inspection Period.


5.Agreement in Full Force and Effect. The Agreement, as hereby amended, is
hereby ratified, confirmed and continued in all respects, and all covenants,
terms and conditions of the Agreement, as hereby amended, are hereby
incorporated herein by this reference.
6.Transferees, Successors and Assigns. This Amendment shall inure to the benefit
of and shall be binding upon Purchaser, Seller, and their respective
transferees, successors and assigns.
7.Execution Counterparts; Electronic Signatures. This Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and together
which shall constitute one and the same instrument. A facsimile signature or
other electronic signature shall be deemed for all purposes to be an original.




[Signatures Appear on Following Page]




 
 
11228617 v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


















PURCHASER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: _/s/ Ana Marie del Rio_____________
Name:_Ana Marie del Rio_____________
Its: _Secretary_______________________












SELLER:


WILKINSON CGR LAWRENCEVILLE, LLC,
a Georgia limited liability company


By: WREP III Manager, LLC, a Georgia limited
        liability company, its managing member


   By: The Wilkinson Group, Inc., a Georgia
          Corporation, its manager


           By: _/s/ Phillip R. Deguire______________
                  Phillip R. Deguire, Its CEO
 
                                   [Corporate Seal]

















 
 
11228617 v3